                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
____
                                        :           Civil Action No. 18-9446 (FLW)
NICOLE FRIEDMAN,                        :
                                        :                        OPINION
                           Plaintiff,   :
                                        :
     v.                                 :
                                        :
NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security, :
                                        :
                           Defendant.   :
___________________________________ :

WOLFSON, United States District Judge:

       Nicole Friedman (“Ms. Friedman” or “Plaintiff”), appeals from the final decision of the

Acting Commissioner of Social Security, Nancy A. Berryhill (“Defendant”) denying Plaintiff

disability benefits under Title II of the Social Security Act (the “Act”). After reviewing the

Administrative Record, the Court finds that the Administrative Law Judge’s (“ALJ”) assessment

of Plaintiff’s mental impairments is not based on substantial evidence. Accordingly, the matter is

remanded on this limited basis.

A.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff was born on February 14, 1996, and she was 13 years old on the alleged disability

onset date of January 1, 2010. Administrative Record 58, 64 (hereinafter “A.R.”). Plaintiff has a

high school education. A.R. 31.

       On January 29, 2014, Plaintiff applied for social security disability insurance benefits,

alleging disability beginning on January 1, 2010. A.R. 58. Plaintiff’s claims were denied on April

23, 2014, A.R. 77-81, and again upon reconsideration on April 9, 2015. A.R. 85-89. On April 20,

2015, Plaintiff requested a hearing, A.R. 90, which was held on March 30, 2017, before ALJ



                                                1
Dennis O’Leary. A.R. 26-46. The ALJ determined that Plaintiff was not disabled and denied her

claims for disability insurance benefits. A.R. 12-21. Plaintiff requested review by the Appeals

Council, which was denied on March 19, 2018. A.R. 1-3. On May 18, 2018, Plaintiff filed the

instant appeal.

       A.         Review of the Medical Evidence

       a.         Dr. Feng and Dr. Chen

       From 2010 through 2013, Shufang Feng, M.D. (“Dr. Feng”) and Sydney Chen, M.D. (“Dr.

Chen”) treated Plaintiff primarily for non-musculoskeletal complaints. More specifically, over the

course of this three-year period, Plaintiff’s reported symptoms included fever, ear pain, headache,

stomach pain, cough, nasal/sinus congestion, cold sores, skin rashes, asthma, swelling underneath

her chin, and difficulty sleeping. A.R. 275-295. In May of 2013, more than eight months after her

prior visit, Plaintiff was provided with a medication refill for an upcoming trip to Florida. A.R.

291. In 2014, during follow up visits with Dr. Feng, Plaintiff’s reported symptoms continued to

include nasal congestion, cough, sore throat, fever, swollen glands, headache, and ear pain, in

addition to pleuritic chest and acute thoracic back pain. A.R. 261, 264, 266, 269, 271, 296, 299. In

2016, upon resuming her treatment with Dr. Feng, Plaintiff complained of cough, sore throat, and

sinusitis. A.R. 500-03, 505-06. She was also provided with a medication refill. A.R. 500.

       With the exception of upper thoracic spine and chest tenderness on two separate occasions

in 2014, A.R. 297, 300, Plaintiff’s physical examinations were generally unremarkable and

confined to non-musculoskeletal ailments, including, among other things, occasional wheezing,

nasal congestion, fever, and skin rash. A.R. 275-300, 500-04. Moreover, during the course of her

treatment with Dr. Feng, Plaintiff did not exhibit any psychological abnormalities and she appeared

alert with a normal mental status. A.R. 262, 265, 267, 270, 272, 288, 292, 295, 297, 300, 503.



                                                 2
       b.      Dr. Allegra

       From 2010 through 2017, Edward Allegra, II, M.D., (“Dr. Allegra”) diagnosed and treated

Plaintiff for juvenile rheumatoid arthritis (“JRA”). During periodic appointments every two to four

months, Plaintiff reported mild to severe chronic pain, swelling, and/or stiffness in various areas

of her body, including her neck, lower back, hip, knees, elbows, wrists, hands, fingers, shoulders,

ankles, feet, and toes. A.R. 327, 330, 333, 335, 337, 339, 341, 343, 345, 347, 349, 351, 353, 355,

357, 359, 361, 363, 365, 367, 369, 371, 374, 376, 379, 381, 383. According to Plaintiff, her

symptoms would usually occur between one to two hours in the morning, and, as a result, she

would sometimes have difficulty walking, dressing, and getting in and out of her bed. A.R. 327,

330, 379, 381, 383. In addition, Plaintiff complained of non-musculoskeletal abnormalities. These

constituted fever, fatigue, and weakness, and, on various occasions, Plaintiff stated that she felt

anxious, depressed, agitated, and/or worried excessively. A.R. 337, 339, 341, 343, 345, 347, 349,

351, 353, 355, 357, 361, 363, 365, 367, 369, 372, 374, 376, 379, 381, 384.

       During appointments with Dr. Allegra, Plaintiff appeared well developed, well nourished,

and well groomed, A.R. 327, 330, 333, 339, and her physical examinations revealed the following

medical conditions: tenderness, crepitus (cracking or popping sounds in the joints), synovitis

(inflammation), and effusion (fluid). A.R. 335-83. More specifically, notwithstanding a small

number of exceptions, Plaintiff exhibited tenderness in her wrists, knees, and lumbosacral,

cervical, and trapezius regions, while her crepitus, synovitis, and effusion were similarly confined

to certain specific areas, such as her wrists, fingers, and knees. 1 A.R. 327, 330, 333, 335, 337, 339,

341, 343, 345, 347, 349, 351, 353, 355, 357, 359, 361, 363, 365, 367, 369, 371, 374, 376, 379,



1
       For purposes of completeness, the Court notes that, on only one occasion, Plaintiff
underwent a physical examination which revealed synovitis and a small effusion in her right ankle.
A.R. 337, 343.
                                                  3
381, 383. Moreover, on an infrequent basis, Plaintiff’s physical examinations demonstrated a

positive jump sign and a reduced range of motion in her lumbosacral region, and, on only one

occasion, Plaintiff’s left straight leg raise tested positive at 30 degrees. A.R. 345. As a result of

Plaintiff’s examinations, Dr. Allegra rendered various medical diagnoses, including monoarticular

and polyarticular JRA, fibromyalgia, and osteoarthrosis in the left leg and knee. A.R. 328, 331,

333-34, 336, 337-38, 339, 342-43, 345, 348-49, 351, 354-56, 357, 359, 361, 363, 365, 367, 370,

372, 375, 377, 379, 38-82, 384.

        On March 9, 2017, Dr. Allegra completed a two-page form which she received from

Plaintiff’s counsel, titled “Seelig law Offices, LLC Treating Doctor’s Patient Functional

Assessment To Do Sedentary Work.” A.R. 325. Dr. Allegra provided responses to the document’s

pre-drafted questions, in the form of check marks, which indicated that Plaintiff was limited to the

following work-related tasks during the course of an eight-hour workday: standing and/or walking

for a total of less than two hours; sitting for a total of less than six hours; and lifting and/or carrying

more than five pounds, but less than ten pounds, for a total of two hours and twenty minutes. A.R.

325-26. Dr. Allegra, in addition, checked answers which indicated that certain limitations would

“interfere with [Plaintiff’s] ability to perform” work-related tasks, including: frequent breaks of

15 minutes or more during the workday; pain which prevents her from working for eight hours;

medications that interfere with her ability to function in the work setting; difficulty concentrating,

as she would be off task for more than 10% of the workday; and an average of three or more sick

days per month. A.R. 326. Although the form concluded with a question that asked “[p]lease

indicate the diagnostic and clinical findings that support your opinion,” Dr. Allegra failed to

provide an explanation in connection with Plaintiff’s alleged inability to perform sedentary work.

A.R. 326. Indeed, Dr. Allegra crossed out a section intended for her response.



                                                    4
       c.      Dr. Jortner

       Progress notes from Barbara Jortner, Psy.D. (“Dr. Jortner”), indicate that she treated

Plaintiff for psychological ailments in 2016 and 2017. A.R. 472, 480-88, 494-99. During her initial

intake assessment in March of 2016, Plaintiff complained of anxiety, depression, obsessive

compulsive disorder, and reported that it was difficult to leave her home because of her arthritis

and health problems. A.R. 495. Plaintiff also underwent a mental status exam which demonstrated

the following results: she was cooperative and appeared neat; she was oriented in all three spheres;

her motor functioning and speech were normal; her affect was full; she denied suicidal and

homicidal ideation; she did not exhibit any perceptual abnormalities; she was estimated to have

average intelligence; and her judgment and insight were intact; however, her mood was depressed

and anxious; her thought process was circumstantial at times, her thought content was obsessive

and compulsive; her concentration and recent memory were impaired; and her attention varied.

A.R. 496-99. Dr. Jortner concluded her assessment by diagnosing Plaintiff with the following

psychological impairments: panic disorder, social anxiety, and major depressive disorder. A.R.

499.

       Dr. Jortner’s progress notes from March through June of 2016, and March through

February of 2017, demonstrate that Plaintiff reported various psychological symptoms and

stressors. A.R. 473-75, 480-88. Those documents also provide a summary of the clinical

procedures that Plaintiff underwent, and a one-to two-sentence “special note” from Dr. Allegra,

including a note from April of 2016 indicating that Plaintiff was traveling to Punta Cana for a

wedding. A.R. 480-88. Plaintiff’s final appointment with Dr. Jortner occurred in March of 2017,

during which treatment notes indicate that Plaintiff provided Dr. Allegra with paperwork from her

“SSD lawyer.” A.R. 473.



                                                 5
       On March 9, 2017, Dr. Jortner completed a form from Plaintiff’s counsel, titled “Medical

Assessment of Ability To Do Work-Related Activities (Mental),” wherein she opined that Plaintiff

is “unable to meet competitive standards” in performing certain work-related tasks, including using

judgment and maintaining personal appearance. A.R. 469-72. Moreover, according to Dr. Jortner,

Plaintiff lacked the “useful ability to function” in the following areas: abiding with work rules;

relating to co-workers; dealing with the public; interacting with supervisors; dealing with work

stresses; functioning independently; maintaining attention and concentration; complete detailed,

non-complex, and simple job instructions; behaving in an emotionally stable matter; relating

predictably in social situations; and demonstrating reliability. A.R. 469-72.

       d.      State Agency Consultants

       On March 25, 2015, at the request of the administration, Dr. Mariam Rubbani performed a

physical examination upon Plaintiff. Dr. Rubbani observed that Plaintiff was well developed, well

nourished, obese, in no apparent distress, and followed directions. Moreover, upon examination,

she reported the following findings:

       Shoulder ranging was limited in all planes tested and she has bilateral positive Neer
       impingement signs. Elbow ranging was full bilaterally. Wrist ranging was full.
       There is no atrophy in her hands. She does have ulnar deviated digits in her hands
       bilaterally Grip and pinch strength are decreased to 3/5. She is able to separate
       papers. She can make a fist and oppose fingers and fully extend her hands, but these
       are painful. There is no erythema in the hands and there is some mild edema. Knee
       ranging is full bilaterally with some edema about the joint. No medial or lateral
       joint line tenderness. No crepitus. No erythema . . . . Hip ranging is limited in
       forward flexion. The remainder of planes range of motion are full. Ankle ranging
       is full bilaterally.

A.R. 304. Dr. Rubbani also indicated that Plaintiff’s “straight leg raising is negative bilaterally.

Squats less than halfway down. She is unsteady walking on her heels and on her toes. There is no

sensory loss in bilateral upper or lower extremity dermatomes. There is no reflex loss in bilateral

biceps, triceps, or patellar tendon.” Finally, in concluding her physical assessment, Dr. Rubbani

                                                 6
determined that Plaintiff’s condition was consistent with rheumatoid arthritis and lumbar

myofascial spasm.

       On April 8, 2015, State agency medical consultant Mary McLarnon, M.D. (“Dr.

McLarnon”), independently examined Plaintiff’s medical records, and rendered an opinion as to

Plaintiff’s exertional limitations. A.R. 71-74. More specifically, Dr. McLarnon noted that Plaintiff

could occasionally lift and/or carry up to 20 pounds, frequently lift and/or carry up to 10 pounds,

stand and/or walk (with normal breaks) for a total of approximately 4 hours in an 8-hour workday,

and sit (with normal breaks) for a total of approximately 6 hours in an 8-hour workday, and can

push and/or pull objects. Furthermore, Dr. McLarnon indicated that Plaintiff could occasionally

crawl, and climb ropes, ladders, and scaffolds; and she could frequently climb ramps/stairs, stoop,

kneel, and crouch without any difficulty balancing. A.R. 72. According to Dr. McLarnon, her

findings were consistent with a light/sedentary residual functional capacity assessment. A.R. 70.

       B.      Review of the Testimonial Record

       a.      Third Party Function Report

       On February 6, 2016, Deana Alles (“Ms. Alles”), Plaintiff’s mother, completed a Third

Party Function Report, wherein she provided information in connection with her daughter’s daily

activities and exertional abilities. A.R. 170-77. More specifically, according to Ms. Alles,

Plaintiff’s pain and discomfort cause her difficulty falling sleep, but during the course of the day,

she attends the gym, in some degree, in order to alleviate joint stiffness, reads, and watches

television. A.R. 170. Moreover, prior to her alleged disability, Ms. Alles indicated that her

daughter was capable of attending school and related functions, socializing with friends, and was

generally more independent. A.R. 171.




                                                 7
       As to her ability to provide personal care, Ms. Alles opined that her daughter “sometimes”

has difficulty dressing, styling her hair, and shaving. A.R. 171. Ms. Alles indicated that her

daughter relies on a “shower chain” to bathe, requires reminders to take her medication, and is

unable to open childproof bottles. A.R. 171. However, Ms. Alles stated that her daughter was

capable of feeding herself and using the bathroom without the need for assistance. A.R. 171.

       As to her ability to perform house and yard work, Ms. Alles stated that her daughter’s

“extreme inflammation, pain, and fatigue” precludes her from performing such tasks, including

chores. A.R. 172-73. However, Ms. Alles indicated that her daughter was able to “go outside” two

to three times a week, for short periods of time, and possessed the ability to drive herself and shop

“in stores” for at least thirty to sixty minutes, as well as by phone, email, and computer. A.R. 173.

       As to her hobbies and interests, Ms. Alles stated that her daughter enjoys reading,

journalism, watching television, playing board games, and baking. A.R. 174. Moreover, according

to Ms. Alles, her daughter began “reading and journalism” after her JRA became “more severe.”

A.R. 174. As to Plaintiff’s social activities, Ms. Alles indicated that her daughter talks and visits

“her friends and family” on a weekly basis, and regularly goes to her aunt’s house and Barnes &

Nobles. A.R. 174. However, Ms. Alles opined that “big groups of people” cause her daughter to

feel anxious. A.R. 175.

       As to her exertional and mental limitations, Ms. Alles stated that her daughter’s condition

impedes her ability to ambulate, as she cannot walk for more than two blocks without requiring a

fifteen to twenty minute break. A.R. 175. Moreover, according to Ms. Alles, her daughter can

follow written instructions “well,” but spoken instructions are required “to be repeated more than

once.” A.R. 175. In addition, Ms. Alles indicated that her daughter’s social anxiety precludes her

from getting along with authoritative figures, and her daughter cannot handle stress or changes in



                                                 8
her environment, because she immediately becomes upset, irritated, or experiences a panic attack.

A.R. 176.

        b.      Plaintiff’s Testimony

        On March 30, 2017, Plaintiff appeared at a hearing before the ALJ, during which she

testified about various matters, including her medical impairments and symptoms. A.R. 26-36.

More specifically, Plaintiff testified that she was 21 years old, completed high school, and suffered

from the following physical and mental ailments: rheumatoid arthritis, fibromyalgia, herniated

disks, and social anxiety. A.R. 31, 36. As a result of these conditions, Plaintiff stated that she has

difficulty getting out of bed in the morning, walking, sitting, and extending her hands. Plaintiff

also indicated that she feels nervous leaving her home and talking to people, and she experiences

a “constant” pain in the thoracic region of her back. A.R. 31-36. Plaintiff, in addition, testified that

she watches television during the day, and she last drove “two or three” weeks prior to her hearing.

A.R. 38.

        c.      Testimony of the Vocational Expert

        A Vocational Expert (“VE”) testified at the hearing. The VE was provided with eight

hypothetical questions by the ALJ. A.R. 41-46. The ALJ first posited the following:

        [A]ssume an individual of this Claimant’s age, education, and work history. . . .
        [A]ssume the individual is restricted to jobs that are of a simple and repetitive
        nature as a result of her inability to concentrate and focus secondary to anxiety
        and/or pain. Also please assume the individual is restricted to jobs that do not
        involve contact with the public and minimal contact with coworkers and
        supervisors. Assume additionally that the individual is restricted to jobs that do not
        require continual and repetitive fine fingering and manipulation. With those
        limitations, would there be jobs for such a person?

A.R. 42. The VE responded that “[j]obs would exist” for a hypothetical individual with such

limitations, including the following positions: (a) Ticket Tagger, DOT # 652.685-094; (b)

Inspector and Packager, DOT # 559.687-074; and (c) Mail Clerk DOT # 209.687-026. A.R. 42.

                                                   9
The VE testified that, in the aggregate, these jobs exist in excess of 240,000 in the national

economy. A.R. 42.

       The ALJ’s second hypothetical was: “[i]f I were to add an additional limitation that the

individual would be restricted to jobs that did not involve working at heights or around heavy

machinery, would that change your answer for th[e previous] hypothetical?” A.R. 43. The VE

answered in the negative. A.R. 43.

       The ALJ’s third hypothetical was: [p]lease assume the same limitations as noted in the

previous hypothetical. However, this time assume the individual would be restricted to jobs that

require occasional but not frequent fine fingering and manipulation. With that, this limitation,

would there be jobs for such a person?” A.R. 43. The VE responded that such an individual would

not be able to perform any jobs. A.R. 43.

       The ALJ’s fourth hypothetical was:

       [P]lease assume the same individual of age, education and work history. Assume
       this time, the individual is restricted to sedentary work. Assume also the individual
       would be restricted to jobs that are of a simple and repetitive nature for the reasons
       previously stated. Assume also the individual would be restricted to jobs where
       there is no contact with the public and minimal contact with supervisors with
       coworkers and supervisors, and assume the individual would be restricted to jobs
       that do not involve working at heights or around heaving machinery. Added to that,
       please assume the individual would be restricted to jobs that do no require continual
       and repetitive fine fingering, in other words, frequent but not continual and
       repetitive. With those limitations, would there be jobs for such a person?

A.R. 43. The VE provided that such an individual would be able to work in the following positions:

(a) Assembler, DOT # 739.687-066; (b) Preparer, DOT # 700.687-062; and (c) Table Worker,

DOT # 739.687-182. A.R. 44. The VE testified that, in the aggregate, these jobs exist in excess of

270,000 in the national economy. A.R. 44.

       The ALJ’s fifth hypothetical was: “[p]lease assume again the same individual. However,

assume this time, the individual would be restricted to jobs that allow for frequent but not—

                                                10
occasional but not frequent fine fingering and manipulation. With that additional limitation, would

there be jobs for such a person?” A.R. 44. The VE answered that question in the affirmative and

indicated that such jobs would include the following positions: Weight Tester, DOT # 539.485-

010 and Carding Machine Operator DOT # 681.685-030. A.R. 44. The VE testified that, in the

aggregate, these jobs exist in excess of 60,000 in the national economy. A.R. 44.

       The ALJ’s sixth hypothetical was: “[p]lease assume the same limitations as noted in the

previous question. However, assume this time the individual would have no, no fine fingering with

the gross manipulation. With those limitations, would there be jobs for such a person?” A.R. 44.

The VE responded in the negative. A.R. 45.

       The ALJ’s seven hypothetical was: “[i]f I were to give you any combination of limitations

at any exertional level, if they were to include a limitation that the individual would be off task

from performing even jobs that are of a simple and repetitive nature for up to 15 percent of the

workday for the reasons previously stated, would there be jobs for such a person?” A.R. 45. The

ALJ responded that such an individual would not be able to perform any jobs with such limitations.

A.R. 45.

       Finally, the ALJ posited as follows: “[i]f I were to give you any combination of limitations

at any exertional level that would include a limitation that the individual would be unable to go to

work three or more days per month for any medical reason, would there be jobs for such a person?”

A.R. 45. The VE stated “jobs would not exist with absences of that frequency.” A.R. 45.

       C.      ALJ’s Findings

       On May 3, 2014, following the hearing, the ALJ issued a written decision, in which he

applied the standard five-step process to determine if Plaintiff had satisfied her burden of

establishing disability. A.R. 12-21.



                                                11
        First, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

January 1, 2010, the alleged onset date. A.R. 12.

        Second, the ALJ found that Plaintiff had the following severe impairments: “rheumatoid

arthritis, depression and anxiety.” A.R. 14-15. In addition to these severe impairments, the ALJ

found that Plaintiff had the following non-severe physical impairment: “fibromyalgia.” A.R. 14.

The ALJ reasoned that there is “no documentation that other disorders that cause symptoms similar

to fibromyalgia have been ruled out[,]” and the medical records do not “support a finding that she

suffers from widespread pain throughout all quadrants of the body. Rather, the claimant’s primary

pain complaints appear to be isolated to her . . . right knee, wrist and hands.” A.R. 14. Therefore,

in accordance with SSR 12-2p, Plaintiff’s fibromyalgia was classified as a non-severe impairment.

A.R. 14.

        Third, the ALJ found that Plaintiff does not have an impairment, or a combination of

impairments, that meets or medically equals the severity of one of the listed impairments under

the Act that would qualify for disability benefits. A.R. 15-16. Specifically, in this step, the ALJ

considered Plaintiff’s medical impairments under listings 14.09 and 12.06. A.R. 15. In that

connection, the ALJ concluded that the medical record failed to show any of the required criteria

under Listing 14.09. Moreover, the ALJ determined that Plaintiff’s mental impairments did not

meet or satisfy Listing 12.06, because Plaintiff did not exhibit “at least two ‘marked’ limitations

or one ‘extreme’ limitation, as is required under the “paragraph B” criteria. A.R. 16. The ALJ also

considered and determined that Listing 12.06’s “paragraph C” criteria were not satisfied. A.R. 16.

        Fourth, the ALJ found that Plaintiff had the residual functional capacity to perform

sedentary work as defined in 20 C.F.R §§ 404.1567(a) and 416.967(a), and further clarified that

Plaintiff:


                                                12
       has the residual functional capacity to perform sedentary work . . . except with
       occasionally and not frequent fine fingering and jobs that do not involve working
       around heights or heavy machinery. In addition, she is limited to work that is simple
       and repetitive, requires no contact with the public and minimal contact with co-
       workers and supervisors.
A.R. 16. In reaching this RFC determination, the ALJ considered Plaintiff’s statements concerning

her own limitations, relevant medical evidence concerning both her alleged physical and mental

impairments, and medical source opinion evidence. A.R. 16-20.

       The ALJ found that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of such symptoms were not entirely credible, since they could not be corroborated

by the relevant objective medical evidence. A.R. 17.

       The ALJ, however, assigned significant weight to the opinion of State agency medical

consultant Miriam Rubbani, M.D. (“Dr. Rubbani”), who performed a neurologic exam upon

Plaintiff and rendered a consultative examination medical report that indicated that Plaintiff’s

symptoms were consistent with having rheumatoid arthritis and lumbar myofascial spasm. A.R.

18.

       The ALJ discredited the findings of Dr. Allegra, who completed a form from Plaintiff’s

counsel, which indicated that Plaintiff is unable to perform sedentary work. A.R. 19. In assigning

little weight to Dr. Allegra’s opinion, the ALJ noted that Dr. Allegra’s own treatment notes “do

not confirm any significant abnormalities[,]” but, instead, primarily summarize Plaintiff’s

subjective complaints, diagnosis, and treatment. A.R. 19. The ALJ, in that same vein, found that

Dr. Allegra’s progress notes were devoid of any “laboratory diagnostic findings to show that the

claimant is totally disabled.” A.R. 19.

       The ALJ also discredited the opinions of Dr. Jortner, who completed “a Mental Medical

Assessment of Ability to Do Work Related Activities” at the request of Plaintiff’s counsel. Indeed,



                                                13
the doctor opined that Plaintiff has no useful ability to perform various work-related tasks. A.R.

19. In assigning little weight to Dr. Jortner’s assessments, the ALJ determined that his opinions

were unsupported by his “own objective findings or the other evidence of record.” A.R. 19. In that

connection, the ALJ reasoned that there is “virtually no objective indicia of a significant mental

impairment” which renders Plaintiff unable to perform as follows—simple and repetitive work

with no contact with the public and limited contact with coworkers and supervisors. A.R. 19.

       Finally, the ALJ accorded little weight to a Third Party Function Report which Ms. Alles,

Plaintiff’s mother, completed. A.R. 20. In discrediting her statements, the ALJ indicated that Ms.

Alles is not medically trained, nor is she a disinterested third party by virtue of her relationship as

Plaintiff’s mother. A.R. 20. Moreover, the ALJ determined that Ms. Alles’ answers were

inconsistent with the “preponderance of the opinions and observations by medical doctors in this

case.” A.R. 20.

       Fifth, the ALJ found that, taking into consideration Plaintiff’s age, education, work

experience, and residual functional capacity, there are jobs that exist in significant numbers in the

national economy that the claimant can perform. A.R. 21. In reaching this determination, the ALJ

relied on the testimony of a vocational expert that an individual with Plaintiff’s age, education,

past relevant work experience, and residual functional capacity could perform the following

representative occupations: Preparer, DOT # 700.687-062; Weight Tester, DOT # 539.485-010;

and Carding Machine Operator, DOT # 681.685-030, which the vocational expert testified existed

in the national economy in the amounts of 80,000, 50,000, and 100,000, respectively. A.R. 21.

       Accordingly, the ALJ concluded that “the claimant has not been under a disability, as

defined in the Social Security Act, from January 1, 2010, through the date of this decision.” A.R.

21.



                                                  14
II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security Administration,

a district court “shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel,

239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding questions of fact are

deemed conclusive on a reviewing court if supported by “substantial evidence in the record.” 42

U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). While the court must examine

the record in its entirety for purposes of determining whether the Commissioner’s findings are

supported by substantial evidence, Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978), the

standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Indeed,

“substantial evidence” is defined as “more than a mere scintilla,” but less than a preponderance.

McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It means such relevant

evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence or substitute its

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992),

cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary evidence in the record

that would justify the opposite conclusion, the Commissioner’s decision will be upheld if it is

supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986).

       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can



                                                15
be expected to last for a continuous period of not less than 12 months. . . .” 42 U.S.C. §

423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his physical or

mental impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

Eligibility for supplemental security income requires the same showing of disability. Id. at § 1382c

(a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.” Id.

at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is presently

engaged in any form of substantial gainful activity, he or she is automatically denied disability

benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the ALJ

determines whether the claimant has demonstrated a “severe impairment” or “combination of

impairments” that significantly limits his physical or mental ability to do basic work activities. 20

C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as “the

abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities

include physical functions such as “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” Id. A claimant who does not have a severe impairment is not considered

disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or her



                                                 16
impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §

404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. § 404.1526(a).

If there is more than one impairment, the ALJ then must consider whether the combination of

impairments is equal to any listed impairment. Id. An impairment or combination of impairments

is basically equivalent to a listed impairment if there are medical findings equal in severity to all

the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §

404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the

claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482 U.S.

at 141-42. The claimant bears the burden of demonstrating an inability to return to the past relevant

work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no longer able to

perform his or her previous work, the burden of production then shifts to the Commissioner to

show, at step five, that the “claimant is able to perform work available in the national economy.”

Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step requires the ALJ to consider

the claimant’s residual functional capacity, age, education, and past work experience. 20 C.F.R. §

404.1520(f). The ALJ must analyze the cumulative effect of all the claimant’s impairments in

determining whether the claimant is capable of performing work and not disabled. Id.




                                                 17
III. PLAINTIFF’S CLAIMS ON APPEAL

       Plaintiff advances four arguments on appeal as to why the ALJ’s disability determinations

were unsupported by substantial credible evidence. First, Plaintiff argues that the ALJ failed to

classify her fibromyalgia as a severe impairment. Second, Plaintiff argues that the ALJ did not

properly evaluate the medical opinions of Dr. Allegra and Dr. Jortner, her treating physician and

psychologist, respectively. Third, Plaintiff argues that the ALJ erred by finding that she did not

have an impairment that met or medically equaled a listing, including Listing 14.09, 12.04, and

12.06. Fourth, Plaintiff argues the ALJ failed to adequately develop the record. The Court will

address each argument in turn.

       A.      Plaintiff’s Fibromyalgia

       According to Plaintiff, the ALJ erred at step two of the 20 C.F.R. § 404.1520 analysis,

because he failed to determine that her fibromyalgia was a severe impairment. Step two of the five-

step disability evaluation process serves as a threshold test to determine whether a claimant has

any “severe impairment” or “combination of impairments” that significantly limits his physical or

mental ability to do basic work activities. 20 C.F.R. § 404.1520(c); see Newell v. Comm’r of Soc.

Sec., 347 F.3d 541, 546 (3d Cir. 2003) (“[t]he step-two inquiry is a de minimis screening device to

dispose of groundless claims”).

       Here, the ALJ expressly addressed Plaintiff’s fibromyalgia at step two of the analysis.

According to SSR 12-2p, fibromyalgia is a medically determinable impairment if there is evidence

which excludes other disorders which may cause similar symptoms, and the claimant suffers from:

(a) a history of widespread pain that has persisted for at least three months; and (b) at least 11

tender points on physical examination in areas above and below the waist. SSR 12-2P, 2012 SSR

LEXIS 1, at *5-8 (S.S.A. July 25, 2012). In that connection, although Plaintiff suffered from at



                                                18
least 11 positive tender points, the ALJ determined that she failed to satisfy the remaining criteria

under SSR 12-2p, such as widespread pain throughout her body, and the medical record failed to

include documentation which excluded “other disorders that cause similar symptoms to

fibromyalgia.” A.R. 14.

       The ALJ’s conclusions with respect to the non-severity of Plaintiff’s fibromyalgia are

supported by substantial evidence, because the medical record demonstrates that Plaintiff’s

diagnosis also included rheumatoid arthritis, which can cause similar symptoms to fibromyalgia.

See Siggelow v. Colvin, No. 15-1308, 2016 U.S. Dist. LEXIS 27069, at *3 (M.D. Pa. Mar. 3, 2016)

(noting that “fibromyalgia is often considered an arthritis-like condition” and “[l]ike arthritis, . . .

[it] can cause significant pain and fatigue, and it can interfere with a person’s ability to carry on

daily activities.”). Indeed, Plaintiff does not dispute that the record is devoid of any objective

medical evidence to support that her symptoms are only caused by fibromyalgia. In the absence of

such medical information, the ALJ did not error by classifying Plaintiff’s fibromyalgia as a non-

severe impairment. 2

       B.      Opinion Evidence

       Next, Plaintiff contends that the ALJ failed to properly weigh the opinions of Dr. Allegra

and Dr. Jortner, Plaintiff’s treating physician and psychologist, both of whom concluded that

Plaintiff was incapable of performing sedentary work. Plaintiff’s Brief (“Pl.’s Brief”), at 18-26.




2
        In a conclusory fashion, Plaintiff also argues that the ALJ erred by failing to consider
whether Plaintiff’s fibromyalgia met or equaled a listing. However, Plaintiff’s contentions are
without merit; indeed, SSR 12-2p explains that fibromyalgia “cannot meet a listing . . . because it
is not a listed impairment,” and, instead, the ALJ “must determine whether [fibromyalgia]
medically equals a listing (for example, listing 14.09D in the listing for inflammatory arthritis.)[.]”
SSR 12-2p. Here, the ALJ explicitly considered Listing 14.09 and determined that Plaintiff’s
physical impairments did not satisfy its criteria. See infra. Accordingly, the ALJ complied with his
obligation under SSR 12-2p.
                                                  19
Under 20 C.F.R. § 404.1527(c)(2), a treating source’s opinion will be given controlling weight if

the opinion “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case record.” Several

factors may also be used to determine the weight given to a medical opinion including: length of

treatment relationship, the nature and extent of the treatment relationship, supportability by

medical evidence, and consistency with the record as a whole. Id. If a treating source’s opinion

conflicts with that of a non-treating source, “the ALJ may choose whom to credit but cannot reject

evidence for no reason or for the wrong reasons.” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000). That is, the ALJ must rely only on “contradictory medical evidence” in rejecting the treating

source’s opinion, rather than “credibility judgments, speculation or lay opinion.” Id. An ALJ is

required to provide “an explanation of the reasoning behind [his] conclusions,” including

“reason(s) for discounting rejected evidence.” Fargnoli v. Halter, 247 F.3d 34, 43 (3d Cir. 2001). 3

       a.      Dr. Allegra

       With respect to Dr. Allegra, Plaintiff argues that the ALJ improperly discredited her

functional assessment report, as provided in a two-page form from Plaintiff’s counsel titled “Seelig

law Offices, LLC Treating Doctor’s Patient Functional Assessment To Do Sedentary Work.” A.R.

325. More specifically, that document contained pre-drafted questions, and Dr. Allegra’s

responses, provided in the form of check marks, indicated that Plaintiff suffered from the following



3
        Plaintiff also argues that the ALJ improperly weighed the opinion of State agency
consultant Dr. Rubbani, because he relied on his own lay opinion to determine that her findings
were “no worse than a sedentary residual functional capacity[.]” A.R. 18. While the Court finds
Plaintiff’s position without merit, any error, in this regard, is harmless. Indeed, in determining that
Plaintiff was capable of performing sedentary work, the ALJ also relied on the medical findings
of State agency consultant Dr. McLarnon, whose assessments were consistent with a sedentary
residual functional capacity. Therefore, the ALJ’s evaluation of Dr. Rubbani’s determinations is
based on substantial evidence, as it was not the only medical opinion which formed the basis of
his RFC formulation.
                                                  20
physical limitations: standing and/or walking for a total of less than two hours; sitting for a total

of less than six hours; and lifting and/or carrying more than five pounds, but less than ten pounds,

for a total of two hours and twenty minutes. A.R. 325-26. Dr. Allegra checked answers which

additionally indicated the following limitations “interfere[d] with [Plaintiff’s] ability to perform”

work-related tasks: frequent breaks of 15 minutes or more during the workday; pain which

prevents her from working for eight hours; medications that interfere with her ability to function

in the work setting; difficulty concentrating, as she would be off task for more than 10% of the

workday; and an average of three or more sick days per month. A.R. 326.

       Here, the ALJ properly discredited Dr. Allegra’s medical findings. Indeed, the ALJ

specifically considered Dr. Allegra’s functional assessment, and determined that she failed to

adequately support her own conclusions, and her opinion was in conflict with objective medical

evidence—findings which are grounded in substantial evidence. A.R. 19. Indeed, the disputed

report concluded with a question that asked “[p]lease indicate the diagnostic and clinical findings

that support your opinion,” but Dr. Allegra crossed out the space which followed and offered no

explanation whatsoever in connection with her conclusions. A.R. 326. Nor did she reference any

objective clinical and laboratory diagnostic findings, such that the ALJ was required to accord her

physical functionality assessment significant weight. See, e.g., Colvin v. Comm’r Soc. Sec., 675

Fed. Appx. 154, 157 (3d Cir. 2017) (holding that the district court properly discredited the opinion

of the plaintiff’s treating physician, because the “permanent disability diagnosis was set forth in a

checkbox form unaccompanied by any explanation[.]”); Mason v. Shalala, 994 F.2d 1058, 1065

(3d Cir. 1993) (“Form reports in which a physician’s obligation is only to check a box or fill in a

blank are weak evidence at best.”).




                                                 21
       More importantly, in addition to these deficiencies, the ALJ referenced the findings of Dr.

McLarnon, State agency medical consultant, upon which he relied in discrediting Dr. Allegra’s

medical opinion. Notably, Dr. McLarnon’s opinion with respect to Plaintiff’s exertional limitations

were consistent with the ALJ’s RFC formulation, as the doctor indicated a light/sedentary residual

functional capacity assessment. A.R. 71-74. Accordingly, the Court finds that the ALJ did not error

in his assessment of Dr. Allegra’s medical opinion, as he specifically identified contradicting

medical evidence. Craig v. Comm’r of Soc. Sec., No. 13-4454, 2014 U.S. Dist. LEXIS 164064, at

*30 (D.N.J. Nov. 21, 2014) (“If, however, a treating physician’s opinion is contradicted by other

medical evidence in the record, including the opinion of a non-treating physician, the ALJ may

accept the most credible medical opinion.”) (citing Plummer, 186 F.3d at 429); Schmits v. Astrue,

No. 08-1971, 2009 U.S. Dist. LEXIS 48182, at *23 (D.N.J. June 9, 2009) (“Furthermore, given

the well-delineated contradictory medical evidence identified by the ALJ in her opinion, the Court

finds that the ALJ was entitled to accept the most credible medical opinion, even if provided by .

. . a non-treating physician”).

       b.      Dr. Jortner

       In addition, Plaintiff argues that the ALJ inappropriately discredited the medical opinion

of her psychologist, Dr. Jortner, who diagnosed Plaintiff with panic disorder, social anxiety, and

major depressive disorder in 2016. A.R. 499. As noted earlier, Dr. Jortner completed a form given

by Plaintiff’s counsel, titled “Medical Assessment of Ability To Do Work-Related Activities

(Mental),” wherein she opined that Plaintiff is “unable to meet competitive standards” in

performing certain work-related tasks, including using judgment and maintaining personal

appearance. A.R. 469-72. Dr. Jortner also determined that Plaintiff lacked the “useful ability to

function” with respect to the following: abiding with work rules; relating to co-workers; dealing



                                                22
with the public; interacting with supervisors; dealing with work stresses; functioning

independently; maintaining attention and concentration; completing detailed, non-complex, and

simple job instructions; behaving in an emotionally stable matter; relating predictably in social

situations; and demonstrating reliability. A.R. 469-72.

        Here, while the Court acknowledges that Dr. Jortner assessed a significant amount of

limitations, the ALJ, nevertheless, failed to provide an adequate explanation to support the

rejection of her medical opinion. Dr. Jortner was the only psychologist who treated or assessed

Plaintiff on numerous occasions during the relevant time period, and she rendered a determination

with respect to Plaintiff’s psychological limitations. Indeed, aside from the evaluation form,

Plaintiff provided various treatment notes from Dr. Jortner. Schmits, No. 08-1971, 2009 U.S. Dist.

LEXIS 48182, at *21 (“The opinions of treating physicians are entitled to ‘substantial and at times

even controlling weight’ because of the ‘detailed picture’ and ‘unique perspective’ that they can

provide.”) (citing Yensick v. Barnhart, 245 Fed. Appx. 176, at 181 (3d Cir. 2007)). As the treating

psychologist, the ALJ, in discrediting Dr. Jortner’s medical opinion, did not state that the opinion

was unsupported by medically acceptable clinical and laboratory diagnostic techniques, nor did he

provide an explanation of what those standards are, in order for the Court to conduct a meaningful

judicial review. Rather, in a conclusory fashion, the ALJ stated that Dr. Jortner’s determinations

were unsubstantiated by her own “objective findings or the other evidence of record,” without

specifically identifying or referencing a medical document, progress note, or doctor’s report. A.R.

19. The ALJ’s explanation, in this regard, did not comply with the pertinent social security

regulations. 4




4
      Although the ALJ indicated that, during the hearing, Plaintiff stated that “she was capable
of much greater exertional activity than described by” Dr. Jornter, the Court did not find such a
                                                23
       Moreover, while the ALJ concluded that “there are virtually no objective indicia of a

significant mental impairment” to preclude Plaintiff from following simple and basic work

instructions, this failed to provide an adequate basis to discredit Dr. Jortner’s findings. Indeed, the

medical opinion of a treating physician cannot outright be rejected, unless the ALJ specifically

relied on “contradictory medical evidence.” Plummer, 186 F.3d at 429; Baker v. Colvin, No. 12-

7251, 2014 U.S. Dist. LEXIS 80683, at *17 (D.N.J. June 13, 2014) (“[I]f an ALJ rejects the opinion

of a treating physician without pointing to contrary medical opinions, and instead conducts his

own lay analysis to make an RFC determination, that determination is not supported by substantial

evidence”). Notwithstanding that obligation, the ALJ failed to identify objective medical evidence

that conflicted with Dr. Jortner’s findings. Indeed, although the ALJ relied upon the “medical

opinions of the State Agency medical/psychologist consultants,” both of whom opined that

Plaintiff possessed the mental capacity to perform “basic work activities,” those determinations

also do not provide an adequate basis to discredit Dr. Jortner’s medical findings. The State agency

doctors rendered their opinions in 2015, in connection with Plaintiff’s medical record which did

not include Dr. Jortner’s medical notes or her diagnosis of panic disorder, social anxiety, and major

depressive disorder. A.R. 499. Indeed, there were no clinical diagnosis of Plaintiff’s mental

impairments whatsoever, and it is unclear whether those agency doctors were trained to assess

mental impairments. In fact, the doctors’ assessments were primarily in relation to Plaintiff’s

physical impairments. Accordingly, because the medical opinions of the state agency doctors did

not account for Plaintiff’s treatment with Dr. Jortner, the ALJ was required to rely upon other

objective medical evidence in order to discredit Dr. Jortner’s findings. Having failed to do so, the




concession upon review of the record. Nevertheless, even if Plaintiff admitted as such, her opinion
with respect to her “exertional activity” does not speak to her alleged psychological limitations.
                                                  24
Court finds that the ALJ did not properly evaluate the medical opinion of Dr. Jortner with respect

to Plaintiff’s psychological limitations, and, in that connection, failed to provide a proper medical

basis in finding that Plaintiff was capable of performing simple and repetitive tasks as a result of

Plaintiff’s mental impairments. Indeed, any determination in that regard was improperly founded

upon the ALJ’s own judgment. See, e.g., Bell v. Colvin, No. 12-00634, 2013 U.S. Dist. LEXIS

180062, at *35 (M.D. Pa. 2013) (finding that the ALJ erred because he rejected the opinion of the

plaintiff’s treating psychologist, without “giving an adequate explanation for doing so or point[ing]

to and explicitly rely[ing] on any medical evidence which contradicted [the treating psychologist’s

opinion.]”). 5 To be clear, while the ALJ, upon remand, may ultimately reject the evaluation of Dr.

Jortner’s medical findings, he must articulate his reasoning with sufficient particularity, and

discredit her findings by specifically identifying contradicting medical evidence.

       C.      LISTED IMPAIRMENTS

       Finally, Plaintiff argues that the ALJ committed error, because he failed to conclude that

her physical and psychological impairments met or equaled Listings 14.09, which is applicable to

rheumatoid arthritis, and Listings 12.04 and 12.06, which are applicable to depressive and anxiety

disorders, respectively. Here, because the Court has determined that the ALJ did not properly

discount Dr. Jortner’s medical opinion with respect to Plaintiff’s alleged psychological limitations,



5
        Plaintiff also challenges the ALJ’s assessment of a Third Party Function Report, submitted
by Plaintiff’s mother. I find that the ALJ appropriately discredited Ms. Alles’s lay opinion on the
basis of her relationship with Plaintiff. As the ALJ noted, Ms. Alles was not medically trained, and
her opinions conflicted with the objective medical evidence, including the medical findings of the
State agency consultants. Accordingly, the ALJ provided an adequate basis to reject Ms. Alles’s
lay opinion. SSR 06-3p (“In considering evidence from ‘non-medical sources’ who have not seen
the individual in a professional capacity in connection with their impairments, such as spouses,
parents, friends, and neighbors, it would be appropriate to consider such factors as the nature and
extent of the relationship, whether the evidence is consistent with other evidence, and any other
factors that tend to support or refute the evidence.”).


                                                 25
he must also reassess whether Plaintiff satisfies the criteria of Listings 12.04 and 12.06 on remand.

To the extent that an additional consultative examination is required in order to properly evaluate

Plaintiff’s psychological limitations, the ALJ may exercise his discretion and further develop the

record. However, the ALJ need not reconsider Listing 14.09 in connection with Plaintiff’s

rheumatoid arthritis, as he explicitly referenced and determined that “the record fails to show any

of the required criteria” under that Listing. Indeed, the Court has already found that the ALJ’s

assessment of Plaintiff’s physical impairments is based on substantial evidence. 6

IV.    CONCLUSION

       For the reasons set forth above, remand is appropriate on the limited basis of assessing

Plaintiff’s mental impairments.



                                                                      /s/ Freda L. Wolfson
                                                                      Freda L. Wolfson
                                                                      United States District Judge




6
         Plaintiff also argues that the ALJ erred by failing to develop the record with respect to her
fibromyalgia. However, the Court finds that the medical evidence as to Plaintiff’s physical
condition is already sufficiently developed, such that the ALJ need not elicit any further evidence
in that context.
                                                 26
